Case 1:20-cv-09532-GBD Document9 Filed, Peete Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee rr xX
JOSUE PAGUADA, on behalf ofhimself and all — :
others similarly situated,
: mt
Plaintiff, :
: ORDER
: . fil
“against 20 Civ. 9532 (GBD) |
TITAN CHAIR LLC,
Defendant. :
"ee eeewrew ewe eee ew ewe ew ww ew ewe we Be ee ee x

GEORGE B. DANIELS, United States District Judge:

In light of the Plaintiff's notice that the parties have reached a settlement in principle on

all issues in this matter, all conferences and deadlines previously scheduled are adjourned sine
die. Plaintiff shall submit a stipulation of dismissal or a status report within sixty (60) days of

this order.

Dated: April 7, 2021
New York, New York

 

SO ORDERED.

Gossage & Dork.

GEPROKG Ff. DANIELS
ed States District Judge

 

 
